Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 16 – 23 in the reply filed on July 19th, 2021 is acknowledged.
Claims 24 – 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19th, 2021.

Claim Objections
3. 	Claim 16 is objected to because of the following informalities:  in line 13, “oil phase by weight is lies in the range” should have “is” removed.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in line 4, “the range of 5 – 35” is missing units.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  in line 21, “the range of 10 – 25” is missing units.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 16– 23 are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich (EP1269863A1, cited on IDS filed 10/2/2019), in view of Moscicki (NPL – Moscicki) and Achterkamp (WO2013064449A1).
Regarding claims 16, 19, and 23, Froehlich teaches a savory concentration comprising an oil phase comprising liquid oil, a fine filler comprising starch particles of 5 – 120 µm in diameter, and a coarse filler comprising NaCl, glutamate, and/or sucrose [0008, 0023, 0024, 0028].  
Froehlich teaches an oil phase made of liquid oil that is 3 – 60 wt.% of the concentrate [0008, 0020].  This overlaps the claimed “at least 30 wt. %” and “40-65 wt.%”.  The courts have determined that, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
In relation to claim 23, component a), Froehlich further teaches the oil phase made of liquid oil has a N20 <5% [0012], which falls within the claimed range.  
Froehlich teaches a coarse filler comprising NaCl, glutamate, and/or sucrose comprising ≤ 79 wt.% of the concentrate.  This overlaps the claimed combined concentrations of 4 – 80 wt.% and 18 – 50 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Froehlich does not teach water comprising ≤10 wt.% or ≤8 wt.% of the concentrate which is the total water content of all ingredients.  Achterkamp teaches a concentrate with a water composition of 2 – 20 wt.% [pg 7, lines 10 – 13].  As this is the water content of the concentrate, it is understood to include the water of all ingredients in the concentrate.  Achterkamp states that the water concentration, when mixed with gelatinized starch, affects the softness, extrudability, and ability to crumble of the concentrate [pg 7, lines 14 – 15].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add the water of Achterkamp to the concentrate of Froehlich to obtain the desired softness, extrudability, and crumble-ability of the concentrate.
While the concentrations taught by Achterkamp are not the same as in the claim, the courts have determined that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Froehlich does not teach expanded gelatinized starch particles, which may be extruded.  Instead, Froehlich teaches fine filler made of starch that is 5 – 70 wt.% of the concentrate [0008, 0023].  Moscicki teaches that extrusion cooking of starch accompanies gelatinization.  As the starch is extruded, it expands and takes on a porous structure [pg 321, Paragraph 1].  Moscicki also discloses that extruded expanded gelatinized starch is useful as a fat-absorbent filler [pg 329, paragraph 2].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to combine the extruded expanded gelatinized starch particles of Moscicki with the concentrate of Froehlich so as to absorb and hold the oil added to the concentrate.

Froehlich teaches fine filler particles, which are made of starch, having a mean diameter of 5 – 120 µm with a span of 2.0 – 5.0.  The span equals the size where 90 vol.% of the particles are smaller (D90) minus the size where 10 vol.% of the particles are smaller (D10) divided by the mean particle diameter (D50) [0038].  If the mean is the highest at 120 µm and the span is the widest at 5.0, then D90 – D10 = 600 µm.  It is not possible for D10 to be higher than D50, so if D10 was 120 µm (which is not possible but is useful for an upper limit calculation), then D90 = 720 µm.  90 vol.% of the starch particles are ≤720 µm.  It is reasonable to conclude that the density of the starch will be the same regardless of how small the pieces are.  Therefore, one would also expect 90 wt.% of the starch particles are ≤720 µm which meets the limitation of the claim.
Froehlich teaches mixing 5 – 70 wt.% liquid oil and 3 – 60 wt.% starch [0009].  Many permutations will satisfy the limitation of starch particles in a concentration of 0.5 – 35 wt.% and 4 – 27 wt.% of the combined weight of the liquid oil and the gelatinized starch particles.  
While the possible values may not encompass the claim, the courts have determined that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Froehlich teaches liquid oil being 3 – 60 wt.%, starch particles being 5 – 70 wt.%, and coarse filler being ≤ 79 wt.% of the concentrate.  There are many permutations of these values that would result in the prescribed range of 2:1 to 0.2:1, where the starch and coarse filler are both added together to find the dry matter wt.%.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Froehlich teaches starch and liquid oil concentrations that can result in a concentration of 10 – 25 wt.%  as well as oil with an N20 <5%.  The sum of the two would be 0.5 – <40 wt.%.  The courts have determined that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Froehlich teaches adding optional spices, flavors, dehydrated vegetables, herb leafs, and/or plant extracts [0008].  Froehlich does not teach the concentration of these optional ingredients.  The court has “taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.” In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason etal, 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  The adding and subtracting of spices, etc is a matter of personal preference and are common ingredients in cooking.
Regarding claim 17, Froehlich teaches an oil with a solid fat content at 20°C (N20-) of <5% which falls within the claimed range [0012].
Regarding claim 18, Froehlich teaches starch and liquid oil concentrations that can result in a concentration of 0.5 – 35 wt.%  as well as oil with an N20 <5%.  The sum of the two would be 0.5 – <40 wt.%.  The courts have determined that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 20, Froehlich teaches mixing 5 – 70 wt.% liquid oil and 3 – 60 wt.% starch [0009].  Many combinations will satisfy the limitation of expanded gelatinized starch particles being dispersed in the oil phase in a concentration of 1 – 33 wt.% of the combined weight of the liquid oil and the expanded gelatinized starch particles., including 29 wt.% starch and 61 wt.% oil resulting in a concentration of 32.2 wt.%.  
While the possible values do not encompass the claim, the courts have determined that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 21, Froehlich teaches an oil phase made of liquid oil that is 3 – 60 wt.% of the concentrate [0008, 0020].  This overlaps the claimed range.  The courts have determined that, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 22, Froehlich and Achterkamp teach liquid oil used at 3 – 60 wt.%; NaCl, glutamate, and/or sucrose used at ≤79 wt.%; gelatinized starch particles used at 5 – 70 wt.%; and water at ≤10 wt.% in the savory concentrate. There are many permutations of these values that would result in the claimed range of ≥60 wt.%.  The courts have determined that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                         
/Nikki H. Dees/Primary Examiner, Art Unit 1791